Citation Nr: 0101592	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  98-04 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as due to exposure to herbicides during service.

2.  Entitlement to service connection for peripheral 
neuropathy, claimed as due to exposure to herbicides during 
service.

3.  Entitlement to an increased evaluation for the residuals 
of a shrapnel wound to the left forearm, currently evaluated 
as 10 percent disabling.

4.  Entitlement to an increased (compensable) evaluation for 
the residuals of a shrapnel wound to the right hand.

5.  Entitlement to an increased (compensable) evaluation for 
the residuals of a shrapnel wound to the right lower leg and 
foot.

6.  Entitlement to an increased (compensable) evaluation for 
the residuals of a shrapnel wound to the left calf.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to October 
1974.  Service in Vietnam is indicated by the evidence of 
record.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
which denied the veteran's claims.

In October 2000, the veteran presented testimony at a 
personal hearing before the undersigned member of the Board.  
The transcript of this hearing has been obtained and 
associated with the claims folder.



REMAND

The recently-enacted Veterans Claims Assistance Act of 2000 
(VCAA) provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim for a benefit, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) 
[to be codified at 38 U.S.C.A. § 5103A].  In accordance with 
this duty, and for the reasons and bases set forth below, the 
Board finds that additional evidentiary development is 
necessary before the veteran's claims can be properly 
adjudicated.

In the interest of clarity, the Board will separately address 
the veteran's claims.

Skin disorder

The veteran is seeking entitlement to service connection for 
a skin disorder.  He essentially contends that his skin 
disorder developed as a result of exposure to herbicides in 
Vietnam.  He also contends that his skin disorder first 
manifested while he was still on active duty.

The record reflects that in January 1970, while on active 
duty, the veteran was treated for an acute nonspecific 
dermatitis.  Although it was noted that the nature of the 
skin lesions suggested a contact dermatitis of an acute 
nature, a diagnosis of nonspecific dermatitis was found to be 
the only tenable diagnosis in light of the histologic 
evidence.  Subsequent service medical records reflect that 
the veteran continued to receive treatment for a skin rash on 
his penis over the next several months.  Upon his discharge 
in August 1974, the veteran reported that he had a rash in 
the area of his penis.

The Board notes that in October 1998, the veteran underwent a 
VA general medical examination.  Although the examiner found 
the nature of the veteran's skin condition to be consistent 
with chloracne, it does not appear that the VA examiner 
offered any opinion as to the etiology of this condition, nor 
did the examiner discuss whether or not the veteran's 
chloracne was related to service.  In addition, there is no 
indication in the report of this examination that the VA 
examiner was given access to the veteran's claims folder.

The Veterans Claims Assistance Act of 2000 states that the 
Secretary shall provide a medical examination or obtain a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  Such an 
examination or opinion is deemed "necessary" to make a 
decision when the record contains competent evidence that the 
claimant has a current disability, or persistent or recurring 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military service.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) [to be 
codified at 38 U.S.C.A. § 5103A]

In light of the aforementioned medical evidence, which 
includes competent evidence of a currently diagnosed skin 
disability, the Board finds that a remand of this issue is 
warranted, so the RO can provide the veteran with an 
appropriate VA examination that specifically addresses the 
etiology of the claimed skin disorder.  In particular, the VA 
examiner should be asked to discuss the relationship, if any, 
between the veteran's skin disorder and his military service 
(to include exposure to herbicides in Vietnam and/or his in-
service diagnosis of nonspecific dermatitis).

Peripheral neuropathy

The veteran is also seeking entitlement to service connection 
for peripheral neuropathy.  He essentially contends that he 
suffers from pain and numbness in his back, hips, knees, and 
both arms, as a result of exposure to herbicides in service.  
In the alternative, he also contends that his claimed 
peripheral neuropathy was incurred as a result of his 
service-connected shrapnel wound injuries.

The Board has reviewed the complete record and can find no 
indication that the veteran has ever been diagnosed with 
peripheral neuropathy.  However, the record does reflect that 
over the past several years the veteran has been receiving 
ongoing treatment for a variety of symptoms, including 
chronic pain and numbness in his low back and in both his 
upper and lower extremities.  On several occasions, examiners 
have attributed the veteran's symptoms to arthritis and 
avascular necrosis.  However, numerous examiners appear to 
have also treated the veteran for chronic pain and numbness 
in these areas without attributing these symptoms to any 
diagnosis.

As noted above, the Veterans Claims Assistance Act of 2000 
provides that a medical examination or opinion is deemed 
"necessary" to make a decision when the record contains 
competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military service 
[emphasis added].  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) 
[to be codified at 38 U.S.C.A. § 5103A].  

In light of the various symptoms reported by the veteran's 
during the course of treatment over the past several years, 
the Board finds that a remand of this issue is warranted, so 
the veteran can be provided with a VA neurological 
examination that specifically addresses both the nature and 
etiology of the veteran's claimed symptoms.  In particular, 
the VA examiner should address whether these symptoms are a 
manifestation of peripheral neuropathy, and, if so, whether 
these symptoms may be related to exposure to herbicides in 
service.

Shrapnel wound residuals

As alluded to above, the veteran is service connected for the 
residuals of shrapnel wound injuries incurred in service.  
More specifically, he is service-connected for the residuals 
of shrapnel wound injuries to the left forearm, left calf, 
right hand and right lower leg and foot.  The record reflects 
that his injury to the left forearm has been evaluated as 10 
percent disabling and that all other service-connected 
shrapnel wound residuals have been assigned noncompensable 
evaluations.

The record reflects that in May 1997, the veteran was 
provided with a VA physical examination by Dr. M.  A report 
of this examination shows that Dr. M. diagnosed the veteran 
with a shrapnel wound the left hamstring muscle, with only 
minimal functional disability.  Similarly, the VA examiner 
also diagnosed the veteran with shrapnel wounds to the right 
and left forearm, with only minimal scarring or functional 
impairment, and shrapnel wounds to the right hand, without 
functional impairment.

In May 1997, the veteran also underwent a VA neurological 
examination solely in regard to his service-connected 
shrapnel wound injury to the left forearm.  During this 
examination, the veteran reported that he had sustained 
damage to the ulnar nerve as a result of his shrapnel wound 
injury to the left forearm.  The Board notes in passing that 
this is consistent with the report of a January 1976 VA 
examination, in which the veteran was found to have sustained 
ulnar nerve damage as a result of his shrapnel wound to the 
left forearm.  In the report of his May 1997 VA examination, 
however, there appears to be some ambiguity as to whether the 
veteran currently has any impairment to the ulnar nerve as a 
result of his shrapnel wound.  In particular, the Board notes 
that the VA examiner, Dr. L., specifically noted a diagnosis 
of "rule out ulnar neuropathy secondary to prior shrapnel 
injury".  Dr. L. further recommended, however, that a nerve 
conduction study of the left upper extremity be performed in 
order to evaluate the presence of ulnar neuropathy.

The Board has reviewed the reports of these examinations, and 
can find no indication that the either of these examiners was 
given access to the veteran's claims folder, including the 
reports of prior VA examination and the recent private 
medical records reflecting treatment for chronic pain and 
numbness.  There is also no indication that either of these 
examiners specifically addressed the severity of the 
veteran's service-connected shrapnel wound of the right lower 
leg and foot.  In addition, although prior VA examination in 
1976 had revealed the presence of multiple foreign bodies in 
the right hand residual to the shrapnel injury, the Board 
notes that there is no indication that any x-rays were 
obtained.  There is also no indication that other diagnostic 
testing was performed, such as the nerve conduction studies 
recommended by Dr. L., the VA neurologist.

Based on the above, the Board believes that the record is 
still unclear as to the severity of the veteran's residuals 
of shrapnel wound injuries.  Therefore, the Board finds that 
when the veteran is scheduled for a VA neurological 
examination in regard to his claimed peripheral neuropathy, 
the RO should also asked the examiner to discuss the severity 
of the veteran's service-connected residuals of shrapnel 
wound injuries to the left forearm, left calf, right hand, 
and right lower leg and foot.  

Accordingly, this case is remanded for the following actions:

1.  The RO should contact the veteran in 
order to ascertain whether there is any 
additional medical evidence pertaining to 
a skin disorder, peripheral neuropathy 
and shrapnel wound injuries which has not 
been associated with his VA claims 
folder.  After securing any necessary 
consents from the veteran, the RO should 
obtain such evidence and associate it 
with the veteran's VA claims folder.

2.  The veteran should be scheduled for a 
VA dermatological examination in order to 
determine the nature and etiology of his 
skin condition, claimed as chloracne.  
The claims folder and a separate copy of 
this remand must be made available for 
review by the examiner prior to this 
examination.  The examiner should be 
asked to provide a diagnosis for any skin 
disorder found on examination.  The 
examiner should also be asked to 
thoroughly review the veteran's medical 
history and to provide an opinion as to 
etiology for any condition found on 
examination.  In particular, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that such 
skin disorder was related to any incident 
of service (to include both the veteran's 
in-service treatment for nonspecific 
dermatitis and/or exposure to Agent 
Orange).  The examiner should explain the 
medical findings and principles which 
support his or her conclusions.  The 
report of the examination should be 
associated with the veteran's claims 
folder.

3.  The RO should also schedule the 
veteran for a VA physical examination.  
The veteran's claims folder and a copy of 
this remand must be provided to the 
examining physician for review prior to 
the examination.  The examiner should 
conduct an examination of the veteran's 
extremities and back, and provide a 
diagnosis of any pathology found.  The 
examiner should also be asked to specify 
whether examination reveals any evidence 
of muscle injury or neurological 
impairment in the veteran's extremities 
or low back.  If evidence of peripheral 
neuropathy is found, the examiner should 
discuss the etiology of such neuropathy, 
to include the relationship, if any, 
between the neuropathy and the veteran's 
service-connected gunshot wound 
residuals.  The examiner should also 
discuss the relationship, if any, between 
the veteran's neuropathy and exposure to 
herbicides during service.  To the extent 
possible, the examiner should also 
distinguish between symptoms in the 
veteran's back and extremities that are 
attributable to his service-connected 
shrapnel wound injuries and those 
symptoms that are attributable to other 
disabilities, including arthritis and/or 
vascular problems.

All tests and studies deemed to be 
necessary by the examiner should be 
conducted.  If the examiner determines 
that consultation with a specialist is 
necessary, such should be accomplished.  
The report of the examination should be 
associated with the veteran's claim 
folder.

4.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claims, with consideration 
given to all of the evidence of record, 
including any evidence submitted by the 
veteran and/or his representative and any 
additional evidence obtained by the RO 
pursuant to this remand.  The RO should 
also determine whether the provisions of 
the VCAA have been complied with.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished with copies of a 
Supplemental Statement of the Case and 
given an opportunity to respond.  
Thereafter, the case should be returned 
to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



